        Case 3:20-cv-00282-BAJ-EWD               Document 119-2          08/19/21 Page 1 of 5




                         Appendix of Pre-Roman Catholic Diocese Cases
                           Upholding State COVID-19 Restrictions1

Supreme Court Opinions

* Calvary Chapel Dayton Valley v. Sisolak, 140 S. Ct. 2603 (July 24, 2020) (per curiam) (denying
application for injunction to enjoin Nevada order limiting gatherings to 50 or fewer people)

*South Bay Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1614 (May 29, 2020) (per curiam)
(denying injunction pending certiorari petition from California order limiting size of religious
services)

Court of Appeals Opinions

*High Plains Harvest Church v. Polis, 835 F. App’x 372 (10th Cir. Nov. 12, 2020) (Colorado
order limiting size of indoor worship services)

Illinois Republican Party v. Pritzker, 973 F.3d 760 (7th Cir. Sept. 3, 2020) (Illinois limiting
gatherings greater than 50 people, except free exercise of religion)

League of Independent Fitness Facilities & Trainers, Inc. v. Whitmer, 814 F. App’x 125 (6th Cir.
June 24, 2020) (Michigan order closing indoor fitness facilities)

*Elim Romanian Pentecostal Church v. Pritzker, 962 F.3d 341 (7th Cir. June 16, 2020) (Illinois
order limiting size of public assemblies, including religious services)

*Elim Romanian Pentecostal Church v. Pritzker, No. 20-1811, 2020 WL 2517093 (7th Cir. May
16, 2020) (denying injunction pending appeal of Illinois order limiting size of religious services)




    1
      In submitting this Appendix, the Governor does not mean to suggest that every court that considered
First Amendment challenges to state COVID-19 restrictions before the Supreme Court of the United States
decided Roman Catholic Diocese of Brooklyn, N.Y. v. Cuomo, 141 S. Ct. 63, 68 (2020) (per curiam), on
November 25, 2020, upheld the state’s restrictions. See, e.g., Roberts v. Neace, 958 F.3d 409 (6th Cir. May
9, 2020). Nonetheless, as this Appendix (which is representative and not exhaustive) demonstrates, the
overwhelming majority of courts, especially outside the Sixth Circuit, rejected First Amendment and other
constitutional challenges to COVID-19 limitations similar to the Governor’s Challenged Proclamations
before Roman Catholic Diocese. These opinions demonstrate that, if anything, it was “clearly established,”
at the time the Governor issued the Challenged Proclamations, that the restrictions they imposed represented
reasonable and constitutional responses to the COVID pandemic―not the opposite as required for the
denial of qualified immunity and imposition of individual liability under 42 U.S.C. § 1983.
    * = Cases involving challenges to state COVID-19 restrictions under the First Amendment’s religion
clauses.

                                               Page 1 of 5
       Case 3:20-cv-00282-BAJ-EWD             Document 119-2        08/19/21 Page 2 of 5




In re Rutledge, 956 F.3d 1018 (8th Cir. Apr. 22, 2020) (Arkansas ban on certain medical
procedures, including abortions)

In re Abbott, 956 F.3d 696 (5th Cir. Apr. 20, 2020) (Texas temporary ban on certain medical
procedures, including abortions)

In re Abbott, 954 F.3d 772 (5th Cir. Apr. 7, 2020) (Texas temporary ban on certain medical
procedures, including abortions)

District Court Opinions

H’s Bar, LLC v. Berg, Case No. 20-cv-1134-SMY, 2020 WL 6827964 (S.D. Ill. Nov. 21, 2020)
(Illinois restrictions on indoor dining, gatherings, social events, casinos, and other gaming venues)

Michigan Rest. & Lodging Ass’n v. Gordon, 501 F. Supp. 3d 460 (Nov. 20, 2020) (stage agency
order closing bars and restaurants for indoor, in-person services)

*Antietam Battlefield KOA v. Hogan, 501 F. Supp. 3d 339 (D. Md. Nov. 18, 2020) (Maryland
order prohibiting gatherings of more than 10 people), appeal docketed, No. 20-2311 (4th Cir. Dec.
7, 2020)

*Soos v. Cuomo, 498 F. Supp. 3d 318 (N.D.N.Y. Oct. 30, 2020) (New York order limiting
attendance at non-essential gatherings, including religious services), vacated by No. 20-3737 (2d
Cir. Jan. 5, 2021) (remanding in light of Agudath Israel of Am. v. Cuomo)

AJE Enter. LLC v. Justice, Civil Action No. 1:20-CV-229, 2020 WL 6940381 (N.D. W. Va. Oct.
27, 2020) (West Virginia orders limiting restaurant and bar operations)

Bimber’s Delwood, Inc. v. James, 496 F. Supp. 3d 760 (W.D.N.Y. Oct. 21, 2020) (New York
limitations on businesses)

McDougall v. County of Ventura, Calif., 495 F. Supp. 3d 881 (C.D. Cal. Oct. 21, 2020) (County’s
stay-at-home order, requiring firearms retailers to close), appeal docketed, No. 20-56220 (9th Cir.
Nov. 19, 2020)

Bill & Ted’s Riviera, Inc. v. Cuomo, 494 F. Supp. 3d 238 (N.D.N.Y. Oct. 13, 2020) (New York
order limiting size of indoor gatherings)

*Robinson v. Murphy, Civil Action No. 20-5420, 2020 WL 5884801 (D.N.J. Oct. 2, 2020) (New
Jersey order limiting indoor religious services and requiring masks), vacated by 141 S. Ct. 972
(Dec. 15, 2020) (remanded for further consideration in light of Roman Catholic Diocese)




                                            Page 2 of 5
      Case 3:20-cv-00282-BAJ-EWD            Document 119-2       08/19/21 Page 3 of 5




*Andrew Wommack Ministries, Inc. v. Polis, No. 20-cv-02922-CMA-KMT, 2020 WL 5810525
(D. Colo. Sept. 29, 2020) (Colorado order limiting gatherings)

Baptiste v. Kennealy, 490 F. Supp. 3d 353 (D. Mass. Sept. 25, 2020) (Massachusetts eviction
moratorium)

Luke’s Catering Serv., LLC v. Cuomo, 485 F. Supp. 3d 369 (W.D.N.Y. Sept. 10, 2020) (New York
order imposing 50-person limit on non-essential gatherings)

Open Our Oregon v. Brown, Civ. No. 6:20-cv-773-MC, 2020 WL 5371915 (D. Or. Sept. 8, 2020)
(Oregon orders restricting gatherings)

HAPCO v. City of Philadelphia, 482 F. Supp. 3d 337 (E.D. Penn. Aug. 28, 2020) (Philadelphia
eviction restrictions)

Martin v. Warren, 482 F. Supp. 3d 51 (W.D.N.Y. Aug. 26, 2020) (city’s order restricting hours
and size of gatherings)

910 E. Main LLC v. Edwards, 481 F. Supp. 3d 607 (W.D. La. Aug. 21, 2020) (Louisiana orders
prohibiting bars’ on-site service of alcohol)

*Solid Rock Baptist Church v. Murphy, 480 F. Supp. 3d 585 (D.N.J. Aug. 20, 2020) (New Jersey
order limiting size of outdoor gatherings, including religious services)

4 Aces Enters., LLC v. Edwards, 479 F. Supp. 3d 311 (E.D. La. Aug. 17, 2020) (Louisiana orders
prohibiting bars’ on-site service of alcohol)

Auracle Homes, LLC v. Lamont, 478 F. Supp. 3d 199 (D. Conn. Aug. 7, 2020) (Connecticut
eviction restrictions)

Geller v. Cuomo, 476 F. Supp. 3d 1 (S.D.N.Y. Aug. 3, 2020) (New York order limiting non-
essential gatherings to 50 people or fewer)

Armstrong v. Newsom, Case No. CV 20-3745-GW-ASx, 2020 WL 5585053 (C.D. Cal. Aug. 3,
2020) (California stay-at-home order)

Village of Orland Park v. Pritzker, 475 F. Supp. 3d 866 (N.D. Ill. Aug. 1, 2020) (Illinois orders
restricting activities of individuals and businesses)

World Gym, Inc. v. Baker, 474 F. Supp. 3d 426 (D. Mass. July 24, 2020) (Massachusetts stay-at-
home order, closing non-essential businesses)




                                          Page 3 of 5
       Case 3:20-cv-00282-BAJ-EWD             Document 119-2         08/19/21 Page 4 of 5




Tigges v. Northam, 473 F. Supp. 3d 559 (E.D. Va. July 21, 2020) (Virginia order limiting in-person
gatherings)

Slidewaters LLC v. Wash. Dep’t of Labor & Indus., No. 2:20-CV-0210-TOR, 2020 WL 3979661
(E.D. Wash. July 14, 2020) (Washington order closing certain businesses)

*Legacy Church, Inc. v. Kunkel, 472 F. Supp. 3d 926 (D.N.M. July 13, 2020) (New Mexico orders
prohibiting mass gatherings, including churches)

Dark Storm Indus. LLC v. Cuomo, 471 F. Supp.3d 482 (N.D.N.Y. July 8, 2020) (New York orders
closing non-essential businesses)

*Association of Jewish Camp Operators v. Cuomo, 470 F. Supp. 3d 197 (N.D.N.Y. July 6, 2020)
(New York order closing summer camps, including First Amendment claims)

Illinois Republican Party v. Pritzker, 470 F. Supp. 3d 813 (N.D. Ill. July 2, 2020) (Illinois limiting
gatherings greater than 50 people, except free exercise of religion)

Carmichael v. Ige, 470 F. Supp. 3d 1133 (D. Hawai’i July 2, 2020) (Hawaii stay-at-home order
and orders imposing travel restrictions and quarantine)

Elmsford Apt. Assocs., LLC v. Cuomo, 469 F. Supp. 3d 148 (S.D.N.Y. June 29, 2020) (New York
eviction moratorium)

McCarthy v. Cuomo, No. 20 Civ. 2124, 2020 WL 3286530 (E.D.N.Y. June 18, 2020) (New York
gathering restrictions)

Slidewaters LLC v. Wash. Dep’t of Labor & Indus., No. 2:20-CV-0210-TOR, 2020 WL 3130295
(E.D. Wash. June 12, 2020) (Washington order closing certain businesses)

*Calvary Chapel Lone Mtn. v. Sisolak, 466 F. Supp. 3d 1120 (D. Nev. June 11, 2020) (Nevada
order limiting size of religious services), rev’d, 831 F. App’x 317 (Dec. 15, 2020) (remanding in
light of Roman Catholic Diocese)

Professional Beauty Fed. of Cal. v. Newsom, No. 2:20-cv-04275-RGK-AS, 2020 WL 3056126
(C.D. Cal. June 8, 2020) (California order closing non-essential businesses)

Talleywhacker, Inc. v. Cooper, 465 F. Supp. 3d 523 (E.D.N.C. June 8, 2020) (North Carolina order
closing non-essential businesses)

Altman v. County of Santa Clara, 464 F. Supp. 3d 1106 (N.D. Cal. June 2, 2020) (county’s stay-
at-home order, limiting travel and gatherings and closing businesses, including firearm retailers)


                                             Page 4 of 5
      Case 3:20-cv-00282-BAJ-EWD            Document 119-2        08/19/21 Page 5 of 5




Six v. Newsom, 462 F. Supp. 3d 1060 (C.D. Cal. May 22, 2020) (California stay-at-home order)

Best Supplement Guide, LLC v. Newsom, No. 2:20-cv-00965, 2020 WL 2615022 (E.D. Cal. May
22, 2020) (California order closing non-essential businesses)

Benner v. Wolf, 461 F. Supp. 3d 154 (M.D. Pa. May 21, 2020) (Pennsylvania stay-at-home order)

*Antietam Battlefield KOA v. Hogan, 461 F. Supp. 3d 214 (D. Md. May 20, 2020) (Maryland
gathering restriction)

Open Our Oregon v. Brown, No. 2:20-cv-773-MC, 2020 WL 2542861 (D. Or. May 19, 2020)
(Oregon order closing non-essential businesses)

Geller v. De Blasio, 20cv566 (DLC), 2020 WL 2520711 (S.D.N.Y. May 18, 2020) (New York
gathering restriction)

Henry v. DeSantis, 461 F. Supp. 3d 1244 (S.D. Fla. May 14, 2020) (Florida order closing
businesses and restricting movement)

*Calvary Chapel of Bangor v. Mills, 459 F. Supp. 3d 273 (D. Me. May 9, 2020) (Maine order
limiting gatherings to 10 people, including churches)

Givens v. Newsom, 459 F. Supp. 1302 (E.D. Cal. May 8, 2020) (California stay-at-home order,
including denial of permits to hold protests)

McGhee v. City of Flagstaff, No. CV-20-08081-PCT-GMS, 2020 WL 2308479 (D. Ariz. May 8,
2020) (Arizona stay-at-home order and order closing businesses)

*Cross Culture Christian Ctr. v. Newsom, 445 F. Supp. 3d 758 (E.D. Cal. May 5, 2020) (California
gathering restriction)

*Cassell v. Snyders, 458 F. Supp. 3d 981 (N.D. Ill. May 3, 2020) (Illinois stay-at-home order)

*Lighthouse Fellowship Church v. Northam, 458 F. Supp. 3d 418 (E.D. Va. May 1, 2020) (Virginia
gathering restriction)

*Gish v. Newsom, No. EDCV 20-755 JGB (KKx), 2020 WL 1979970 (C.D. Cal. Apr. 23, 2020)
(California stay-at-home order)

*Legacy Church, Inc. v. Kunkel, 455 F. Supp. 3d 1100 (D.N.M. Apr. 17, 2020) (New Mexico
gathering restriction)




                                           Page 5 of 5
